805 So. 2d 882 (2001)
Nelson CARABALLO, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-3281.
District Court of Appeal of Florida, Second District.
September 26, 2001.
Rehearing Denied October 31, 2001.
PER CURIAM.
Nelson Caraballo seeks review of the trial court's order summarily denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Caraballo argues that the trial court erred in assessing victim injury points for sexual battery without a jury finding that victim injury was proven beyond a reasonable doubt as required by Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000). However, relief under Apprendi is limited to those defendants whose sentences were increased beyond the statutory maximum. Id. at 490, 120 S. Ct. 2348. In this case, the statutory maximum for sexual battery, a first-degree felony, is thirty years. § 775.082(3)(b), Fla. Stat. (1997). Because Caraballo's twenty-three-year sentence does not exceed this statutory maximum, he is not entitled to relief under Apprendi.
Affirmed.
PARKER, A.C.J., and ALTENBERND and SALCINES, JJ., Concur.